     Case 1:21-cv-00774-NONE-BAM Document 9 Filed 08/04/21 Page 1 of 11


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    FRED JACKSON,                                     Case No. 1:21-cv-0774-BAM (PC)
12                       Plaintiff,                     ORDER DIRECTING CLERK OF COURT
                                                        TO RANDOMLY ASSIGN DISTRICT
13            v.                                        JUDGE TO ACTION
14    BITER.,                                           FINDINGS AND RECOMMENDATIONS
                                                        RECOMMENDING DISMISSAL OF
15                       Defendant.                     ACTION WITH PREJUDICE FOR FAILURE
                                                        TO STATE A COGNIZABLE CLAIM FOR
16                                                      RELIEF
17                                                       (ECF No. 1)
18                                                      FOURTEEN (14) DAY DEADLINE
19
            Plaintiff Fred Jackson (“Plaintiff”) is a state prisoner proceeding pro se and in forma
20
     pauperis in this civil rights action under 42 U.S.C. § 1983. Plaintiff’s complaint, filed on May
21
     13, 2021, is currently before the Court for screening. (ECF No. 1.)
22
     I.     Screening Requirement and Standard
23
            The Court is required to screen complaints brought by prisoners seeking relief against a
24
     governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.
25
     § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous
26
     or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary
27
     relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).
28
                                                        1
     Case 1:21-cv-00774-NONE-BAM Document 9 Filed 08/04/21 Page 2 of 11


 1           A complaint must contain “a short and plain statement of the claim showing that the
 2   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
 3   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
 4   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 5   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken

 6   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,

 7   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

 8           To survive screening, Plaintiff’s claims must be facially plausible, which requires

 9   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

10   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret

11   Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully

12   is not sufficient, and mere consistency with liability falls short of satisfying the plausibility

13   standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

14   II.     Plaintiff’s Allegations
             Plaintiff is currently housed at California Correctional Institution in Tehachapi, California.
15
     Plaintiff alleges events in the complaint occurred at Kern Valley State Prison. Plaintiff names
16
     M.D. Biter, Warden, as the sole defendant.
17
             Plaintiff alleges as follows. In a prior action, Plaintiff sued Defendant M.D. Biter,
18
     Warden, for alleged prolonged exposure to arsenic in water. Jackson v. Biter et al., Kern County
19
     Superior Court, CV-281820 (“Biter I”). On January 22, 2018, Plaintiff was denied access to
20
     appear at his Biter I court hearing on summary judgment and for appointment of an expert
21
     witness. The expert witness Plaintiff requested to be appointed in Biter I would show Plaintiff’s
22
     causation of arsenic long term poisoning and injuries of enlarged prostrate and white
23
     pigmentation spots. Judge Schuett made a court order for the warden to make Plaintiff available
24
     by telephone court call appearance for a motion for summary judgment brought by Defendant.
25
     The prison counselor responsible for making that call lied to Plaintiff claiming she called the
26
     court, but the court records reflect that she never called into the court for the hearing. Plaintiff
27
     was blamed for the nonappearance because of the counselor’s intentional obstruction and refusing
28
                                                          2
     Case 1:21-cv-00774-NONE-BAM Document 9 Filed 08/04/21 Page 3 of 11


 1   to call the court, which denied Plaintiff access to court. Plaintiff was denied access to the court in
 2   Biter I for the hearing on the court appointed expert and to respond to defendant’s objections to
 3   Plaintiff’s evidence. The judge blamed Plaintiff for not appearing and dismissed the court
 4   appointed expert hearing and granted summary judgment for defendant. If Plaintiff had not been

 5   denied the appearance, a more favorable outcome would have happened because the court

 6   appointed expert would have confirmed the 3-7 years for white pigmentation spots to manifest

 7   and not the 20 years as opined by defendant’s expert.

 8          At the hearing, Plaintiff could have proved he was eligible for the court fee waivers under

 9   state law due to his poverty level. Plaintiff’s appearance would have allowed the court to appoint

10   an expert witness to testify about any disputed facts in the case consistent with long term arsenic

11   exposure. Being denied appearance at the expert witness hearing destroyed Plaintiff’s case and

12   prevented him from moving forward to trial after years of litigation. The judge made a court order

13   to have Plaintiff appear, and Plaintiff cannot force prison officials to have him appear. But the

14   blame was placed all on Plaintiff for not appearing. Plaintiff claims that the denial of allowing
     him to appear at the court hearing was a deprivation of due process/equal protection. Because
15
     Plaintiff was not allowed to make the court appearance, the court ruled against Plaintiff on
16
     discovery evidence and production of documents which was excluded. Plaintiff seems to also
17
     challenge the trial judge’s decision to exclude evidence and grant summary judgment against
18
     Plaintiff as an abuse of discretion.
19
            Plaintiff alleges that on January 17, 2018, in Biter I, the Attorney General delivered the
20
     opposition to Plaintiff’s response regarding evidence to the summary judgment. The delivery did
21
     not give Plaintiff time to respond in writing due to the prison mail system. Defendant’s counsel
22
     was aware that Plaintiff would not be able to respond in writing before the court hearing on
23
     January 22, 2018 and Plaintiff would be required to orally present his objection. Plaintiff was not
24
     allowed to appear on the court call, and the trial judge immediately granted defendant’s motion,
25
     cancelled Plaintiff’s expert witness appointment hearing, and denied Plaintiff’s critical index of
26
     evidence. Plaintiff’s evidence was excluded due to his denial to appear in court. Plaintiff does
27
     not identify the remedies he seeks.
28
                                                        3
     Case 1:21-cv-00774-NONE-BAM Document 9 Filed 08/04/21 Page 4 of 11


 1   III.     Discussion
 2            Plaintiff’s complaint fails to state a cognizable claim for relief.
 3            A. Supervisor Liability
 4            Insofar as Plaintiff is attempting to sue Defendant Biter as a supervisor, based solely upon

 5   his supervisory role, he may not do so. Liability may not be imposed on supervisory personnel for

 6   the actions or omissions of their subordinates under the theory of respondeat superior. Iqbal, 556

 7   U.S. at 676–77; Simmons v. Navajo Cty., Ariz., 609 F.3d 1011, 1020–21 (9th Cir. 2010); Ewing v.

 8   City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009); Jones v. Williams, 297 F.3d 930, 934 (9th

 9   Cir. 2002)

10            Supervisors may be held liable only if they “participated in or directed the violations, or

11   knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040, 1045 (9th

12   Cir. 1989); accord Starr v. Baca, 652 F.3d 1202, 1205–06 (9th Cir. 2011); Corales v. Bennett,

13   567 F.3d 554, 570 (9th Cir. 2009). Supervisory liability may also exist without any personal

14   participation if the official implemented “a policy so deficient that the policy itself is a
     repudiation of the constitutional rights and is the moving force of the constitutional violation.”
15
     Redman v. Cty. of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (citations and quotations
16
     marks omitted), abrogated on other grounds by Farmer v. Brennan, 511 U.S. 825 (1970).
17
              To prove liability for an action or policy, the plaintiff “must... demonstrate that his
18
     deprivation resulted from an official policy or custom established by a... policymaker possessed
19
     with final authority to establish that policy.” Waggy v. Spokane County Washington, 594 F.3d
20
     707, 713 (9th Cir.2010). When a defendant holds a supervisory position, the causal link between
21
     such defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.
22
     Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.
23
     1978). Vague and conclusory allegations concerning the involvement of supervisory personnel in
24
     civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir.
25
     1982).
26
              Plaintiff’s conclusory statements, without factual support, are insufficient to state a
27
     cognizable claim of supervisory liability. See Iqbal, 556 U.S. at 678. Plaintiff has failed to allege
28
                                                          4
     Case 1:21-cv-00774-NONE-BAM Document 9 Filed 08/04/21 Page 5 of 11


 1   facts to support that any supervisory Defendant participated in or directed the violations, or knew
 2   of the violations and failed to act to prevent them. Plaintiff also has failed to plead facts showing
 3   that any policy was a moving force behind the assault. See Willard v. Cal. Dep't of Corr. &
 4   Rehab., No. 14-0760, 2014 WL 6901849, at *4 (E.D. Cal. Dec. 5, 2014) (“To premise a

 5   supervisor's alleged liability on a policy promulgated by the supervisor, plaintiff must identify a

 6   specific policy and establish a ‘direct causal link’ between that policy and the alleged

 7   constitutional deprivation.”).

 8           While Plaintiff alleges that Defendant Biter was ordered by the court in Biter I to allow

 9   Plaintiff to appear at the hearing, Plaintiff alleges that actions of another person, the prison

10   counselor and not the warden, were responsible for Plaintiff’s nonappearance. Defendant Biter

11   did not directly participate in or direct the violation.

12           B. First Amendment – Access to Court

13           Plaintiff appears to argue his case is a Fourteenth Amendment Due Process or Equal

14   Protection claim. However, his claim of being shut out of court due to prison officials refusing to
     produce him for a hearing is a First Amendment claim.
15
             Prisoners have a First Amendment right of access to the courts. See Lewis v. Casey, 518
16
     U.S. 343, 346 (1996). Inmates have a “ ‘fundamental constitutional right of access to the courts.’
17
     ” Lewis v. Casey, 518 U.S. 343, 346 (1996) (quoting Bounds v. Smith, 430 U.S. 817, 828 (1977)).
18
     However, the right is limited to direct criminal appeals, habeas petitions, and civil rights actions.
19
     Id. at 354 (citations omitted). Claims for denial of access to the courts may arise from the
20
     frustration or hindrance of “a litigating opportunity yet to be gained” (forward-looking access
21
     claim) or from the loss of a meritorious suit that cannot now be tried (backward-looking claim).
22
     Christopher v. Harbury, 536 U.S. 403, 412-15 (2002). To state a claim based on denial of access
23
     to the courts, a plaintiff must allege facts demonstrating that he suffered an actual injury by being
24
     shut out of court. Id. at 415; Lewis, 518 U.S. at 351. Additionally, to properly plead a denial of
25
     access to the courts claim, “the complaint should state the underlying claim in accordance with
26
     Federal Rule of Civil Procedure 8(a), just as if it were being independently pursued, and a like
27
     plain statement should describe any remedy available under the access claim and presently unique
28
                                                          5
     Case 1:21-cv-00774-NONE-BAM Document 9 Filed 08/04/21 Page 6 of 11


 1   to it.” Christopher, 536 U.S. at 417-18 (footnote omitted).
 2          Here, Plaintiff alleges that he lost an existing case in Biter I, and therefore asserts a
 3   “backward looking claim.” When a prisoner asserts a backward-looking claim, “he must show:
 4   1) the loss of a ‘non-frivolous’ or ‘arguable’ underlying claim; 2) the official acts frustrating the

 5   litigation; and 3) a remedy that may be awarded as recompense but that is not otherwise available

 6   in a future suit.” Phillips v. Hust, 477 F.3d 1070, 1076 (9th Cir.2007) (citing Christopher, 536

 7   U.S. at 413-414), overruled on other grounds by Hust v. Phillips, 555 U.S. 1150 (2009).

 8          The Court has reviewed the records attached to the complaint and takes judicial notice of

 9   the court records. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980) (The court may take

10   judicial notice of court records. ). In Biter I, after the trial court entered judgment against

11   Plaintiff in the action, Plaintiff appealed the judgment. The Court of Appeal for the Fifth District

12   entered a decision on December 3, 2020 on Plaintiff’s appeal, which states the procedural history

13   of the case. (Appellate Decision, Doc. 1, p. 15 of 67.) In the appeal, among other things, Plaintiff

14   argued that he required an expert to be appointed and that he was prevented from appearing at the
     hearing by a prison employee who refused to wait and hung up before his appearance. (Appellate
15
     Decision, Doc. 1, p. 17 of 67.)
16
            The Court of Appeal addressed all of Plaintiff’s arguments. First, the Court of Appeal
17
     addressed Plaintiff’s request for appointment of an expert and the trial court’s denial of a court
18
     appointed expert. (Doc. 1, p. 21-22.) The Court held that, “[California] Evidence Code 731,
19
     subdivision (c) does not authorize the court to appoint an expert for a party at public expense,”
20
     and therefore, “the trial court did not abuse its discretion in denying Plaintiff’s motions for
21
     appointment of an expert witness at public expense.” (Doc. 1, p. 22.) The Court of Appeal held
22
     that Plaintiff had no right to be appointed an expert, and the trial court acted properly in refusing
23
     to do so at public expense.
24
            In the appeal, Plaintiff also argued that he was prevented from appearing at the summary
25
     judgment hearing and that he wanted oral argument to address evidentiary objections raised by
26
     defendant. The Court of Appeal addressed the issue of Plaintiff’s failure to appear at the
27
     summary judgment hearing. The appellate court noted that the judgment was entered based upon
28
                                                         6
     Case 1:21-cv-00774-NONE-BAM Document 9 Filed 08/04/21 Page 7 of 11


 1   the lack of merits of Plaintiff’s case, rather than upon any failure to appear:
 2          “Initially, we reject Plaintiff’s suggestion which was based on Kern County Local
            Rule 2.62, that the trial court dismissed his action due to his failure to appear at the
 3          hearing. The judgment clearly stated it was based on the granting of defendant’s
 4          summary judgment motion; the order granting that motion found defendant met his
            burden of showing plaintiff could not prove an essential element of his cause of
 5          action, plaintiff did not raise a triable issue of material fact, and defendant was
            entitled to judgment as a matter of law. Thus, the judgment was based on the
 6          merits of the motion, not on plaintiff’s failure to appear at the hearing.” (Doc. 1,
            p.25 of 67.)
 7

 8   The Court of Appeal further addressed Plaintiff’s contentions that the defendant’s

 9   objections to his evidence in Biter I were not properly served and he was not able to
     oppose the objections because he did not appear at the hearing. (Doc. 1 p. 25.) However,
10
     the Court of Appeal noted that Plaintiff failed to address in the appeal the merits of the
11
     objections that defendant raised to plaintiff’s evidence nor did plaintiff challenge the
12
     sufficiency of the evidence presented by defendant to meet defendant’s burden on the
13
     summary judgment. The Court held on appeal, “Because plaintiff has not demonstrated
14
     defendant’s objections were wrongly sustained, we cannot consider the evidence to which
15
     the trial court sustained objections.” (Doc. 1, p. 27.)
16
            Based on the above, Plaintiff does not state a cognizable First Amendment claim
17
     because Plaintiff cannot show the loss of a ‘non-frivolous’ or ‘arguable’ underlying claim.
18
     Plaintiff’s allegations that he was denied an expert, was prevented from appearing at the
19
     hearing, the summary judgment was granted against him, are not meritorious. Each of the
20
     arguments were raised on Plaintiff’s appeal of the trial court’s decision and addressed by
21
     the Court of Appeal. As noted in the appeal, Plaintiff lost in Biter I because of the failure
22
     of proof on his part and he was not entitled to appointment of an expert for his case.
23
     Therefore, Plaintiff does not have a meritorious underlying claim; he did not lose a ‘non-
24
     frivolous’ or ‘arguable’ underlying claim. Plaintiff merely seeks to use this Section 1983
25
     action as way to collaterally attack the trial court judgment and appellate decision in Biter
26
     I. Section 1983 is not a method to re-adjudicate an action.
27

28
                                                        7
     Case 1:21-cv-00774-NONE-BAM Document 9 Filed 08/04/21 Page 8 of 11


 1          C. Claim Preclusion – Res Judicata
 2          “Under the doctrine of claim preclusion, a final judgment forecloses successive
 3   litigation of the very same claim, whether or not relitigation of the claim raises the same
 4   issues as the earlier suit.” Taylor v. Sturgell, 553 U.S. 880. 892 (2008). Put another way,

 5   “[c]laim preclusion bars a party in successive litigation from pursuing claims that were

 6   raised or could have been raised in a prior action.” Media Rights Techs., Inc. v. Microsoft

 7   Corp., 922 F.3d 1014, 1020 (9th Cir. 2019) (quotation marks and internal alterations

 8   omitted). Claim preclusion “applies when the earlier suit (1) involved the same ‘claim’ or

 9   cause of action as the later suit, (2) reached a final judgment on the merits, and (3)

10   involved identical parties or privies.” Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985,

11   987 (9th Cir. 2005) (internal alterations and quotation marks omitted); see also Howard v.

12   City of Coos Bay, 871 F.3d 1032, 1039 (“Claim preclusion requires ‘(1) an identity of

13   claims, (2) a final judgment on the merits, and (3) privity between parties.’ ”).

14                  Identity of Claims
            The Court employs four criteria to determine whether claims are identical: “(1)
15
     whether rights or interests established in the prior judgment would be destroyed or
16
     impaired by prosecution of the second action; (2) whether substantially the same evidence
17
     is presented in the two actions; (3) whether the two suits involve infringement of the same
18
     right; and (4) whether the two suits arise out of the same transaction nucleus of facts.”
19
     Harris v. County of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (internal quotation
20
     marks and citation omitted). “The fourth criterion is the most important.” Id.
21
            After careful consideration of both actions, the Court determines that the
22
     allegations in this action arise out of the same nucleus of facts and allege infringement of
23
     the same rights as those alleged in Biter I. In both Biter I and this action, Plaintiff alleges
24
     that he was exposed to long term arsenic and he was prevented from presenting evidence
25
     and attending his summary judgment hearing, his expert appointment motion was denied
26
     and judgment was entered against him. Plaintiff is attempting to relitigate the Biter I
27
     action with the same evidence for the violation of the same rights, arising from the same
28
                                                         8
     Case 1:21-cv-00774-NONE-BAM Document 9 Filed 08/04/21 Page 9 of 11


 1   nucleus of facts. Therefore, the Court determines that there is an identity of claims as
 2   involved in Biter I. Mpoyo, 430 F.3d at 987. “Under the Federal Full Faith and Credit
 3   Statute, 28 U.S.C. § 1738, ‘a federal court must give to a state-court judgment the same
 4   preclusive effect as would be given that judgment under the law of the State in which the

 5   judgment was rendered.’ ” Takahashi v. Bd. of Trustees of Livingston Union Sch. Dist.,

 6   783 F.2d 848, 850 (9th Cir. 1986) (quoting Migra v. Warren City Sch. Dist. Bd. of Educ.,

 7   465 U.S. 75, 81 (1984));

 8             While this current action potentially alleges a “denial of access to court,” Plaintiff

 9   is challenging the same facts that were adjudicated in the underlying action, Biter I: he

10   was not allowed to appear at the summary judgment hearing, his evidence was denied, an

11   expert was not appointed, and judgment was entered against him. Plaintiff’s purported

12   injury arises out of conduct during Biter I. “If two actions involve the same injury to the

13   plaintiff and the same wrong by the defendant, then the same primary right is at stake even

14   if in the second suit the plaintiff pleads different theories of recovery, seeks different
     forms of relief and/or adds new facts supporting recovery. City of Martinez v. Texaco
15
     Trading & Transp., Inc., 353 F.3d 758, 762 (9th Cir. 2003)).
16
                      Final Judgment on the Merits
17
               As described above, there was a judgment on the merits in Biter I and an appeal of
18
     the judgment. The California Supreme Court denied the petition for review. (Doc. 1, p.
19
     10 of 67.) The judgment is final.
20
                      Privity Between Parties
21
               Third, the Court notes that Plaintiff was also the Plaintiff in Biter I and that
22
     Defendant Biter was also named as a Defendant in Biter I. Since Plaintiff and Defendant
23
     Biter are identical parties, they are quite obviously in privity. Tahoe-Sierra Pres. Council,
24
     Inc. v. Tahoe Reg'l Planning Agency, 322 F.3d 1064, 1081 (9th Cir. 2003). The claims at
25
     issue in this case were fully adjudicated in Biter I, regardless of the responsible party for
26
     preventing Plaintiff’s appearance at the hearing.1 Therefore, the Court determines that the
27

28   1
         As noted above, Plaintiff cannot to state a 'non-frivolous' or 'arguable' underlying claim for
                                                           9
     Case 1:21-cv-00774-NONE-BAM Document 9 Filed 08/04/21 Page 10 of 11


 1    third element for the application of claim preclusion is met.
 2            Consequently, as all three elements of res judicata are satisfied, Plaintiff's claims
 3    against Defendant Biter in this action are barred by res judicata.
 4            D. Judicial Immunity

 5            It is unclear whether Plaintiff is seeking to bring a claim against Judge Schuett,

 6    who presided over Biter I. Absolute judicial immunity is afforded to judges for acts

 7    performed by the judge that relate to the judicial process. In re Castillo, 297 F.3d 940, 947

 8    (9th Cir. 2002), as amended (Sept. 6, 2002). “This immunity reflects the long-standing

 9    ‘general principle of the highest importance to the proper administration of justice that a

10    judicial officer, in exercising the authority vested in him, shall be free to act upon his own

11    convictions, without apprehension of personal consequences to himself.’ ” Olsen v. Idaho

12    State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004). This judicial immunity insulates

13    judges from suits brought under section 1983. Olsen, 363 F.3d at 923. Plaintiff cannot

14    assert a §1983 action against Judge Schuett.
      IV.     Conclusion and Order
15
              Plaintiff has failed to state a cognizable claim against the named defendant. The
16
      deficiencies in the complaint that cannot be cured by amendment. Therefore, the Court concludes
17
      that granting leave to amend would be futile.
18
              The Court HEREBY ORDERS the Clerk of the Court to randomly assign a district judge
19
      to this action.
20
              Based on the above, IT IS HEREBY RECOMMENDED THAT this action be dismissed,
21
      with prejudice, based on Plaintiff’s failure to state a cognizable claim upon which relief may be
22
      granted.
23
              These Findings and Recommendation will be submitted to the United States District Judge
24
      assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
25
      (14) days after being served with these Findings and Recommendation, Plaintiff may file written
26
27
      violation of First Amendment access to courts, regardless of the responsible party for preventing
28    Plaintiff’s appearance at the hearing.
                                                       10
     Case 1:21-cv-00774-NONE-BAM Document 9 Filed 08/04/21 Page 11 of 11


 1    objections with the Court. The document should be captioned “Objections to Magistrate Judge's
 2    Findings and Recommendation.” Plaintiff is advised that failure to file objections within the
 3    specified time may result in the waiver of the “right to challenge the magistrate's factual findings”
 4    on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

 5    F.2d 1391, 1394 (9th Cir. 1991)).

 6

 7    IT IS SO ORDERED.

 8
         Dated:     August 4, 2021                              /s/ Barbara   A. McAuliffe            _
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        11
